Exhibit 10.2


WMLM
101695/226
Execution


STANDSTILL AGREEMENT
 
This Standstill Agreement (this “Agreement”) is made and entered into as of the
23rd day of November, 2011 by and between MKTG, Inc., a Delaware corporation
(“Borrower”), TD Bank, N.A., a national banking association (“Lender”) and the
holders of the Preferred Shares (as defined below) listed on Exhibit A hereto
(the “Holders”) with respect to the following:
 
RECITALS
 
WHEREAS, Borrower and Lender have entered into that certain Loan and Security
Agreement, dated as of the date hereof (the “Loan Agreement”), pursuant to which
Lender shall extend the Revolving Credit (as defined in the Loan Agreement) to
Borrower;
 
WHEREAS, the Holders own all of the outstanding shares of the Borrower’s Series
D Convertible Participating Preferred Stock (the “Preferred Shares”);
 
WHEREAS, in addition to their Preferred Shares, the Holders hold certain senior
secured notes (the “Senior Secured Notes”) issued by Borrower, the obligations
under which shall be repaid from the proceeds of the Revolving Credit;
 
WHEREAS, pursuant to the terms of the Certificate of Designation, Preferences
and Rights of Series D Convertible Participating Preferred Stock filed with the
Delaware Secretary of State on December 15, 2009 (the “Certificate of
Designation”), the Holders have the right to require the Borrower to redeem
their respective Preferred Shares under certain circumstances and at redemption
prices set forth in the Certificate of Designation;
 
WHEREAS, as a condition to the extension of the Revolving Credit, Lender is
requiring the Holders to execute this Agreement pursuant to which the Holders
shall forbear from exercising certain of their aforementioned redemption rights;
and
 
WHEREAS, each of the Holders will derive a substantial benefit from Lender’s
extension of the Revolving Credit, both as a holder of Senior Secured Notes and
a holder of Preferred Shares.
 
NOW, THEREFORE, in consideration of the above premises, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledge, the parties hereby agree as follows:
 
1.           Standstill
(a)           Each Holder hereby agrees that during the Standstill Period (as
defined below), such Holder shall not exercise any of such Holder’s rights to
cause the Borrower to redeem any of such Holder’s Preferred Shares (the
“Redemption Rights”) as permitted pursuant to the terms of the Certificate of
Designation. Notwithstanding the foregoing sentence, each Holder shall have the
right to exercise such Holder’s Redemption Rights as set forth in (i) Section
2(d)(vii) of the Certificate of Designation and (ii) Section 8 of the
Certificate of Designation; provided that, no Holder shall have the right to
exercise such Holder’s Redemption Rights pursuant to said Section 8 unless the
Change of Control (as defined in the Certificate of Designation) triggering the
Redemption Rights has been consented to in writing by the Lender prior to the
redemption of any Preferred Shares. For purposes of this Agreement, the term
“Standstill Period” shall mean the period commencing on the date hereof and
ending on the earliest to occur of (A) the date that all Obligations (as defined
in the Loan Agreement, but excluding any obligations of Borrower under Sections
9.4 and 9.6 of the Loan Agreement) are paid and satisfied in full and the
Revolving Credit has been terminated, (B) December 15, 2015 (the Maturity Date
of the Preferred Shares) and (C) the first date on which a redemption right in
compliance with Section 8 of the Certificate of Designations may be exercised
pursuant to clause (ii) above.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           The Borrower hereby agrees not to redeem any Preferred Shares or
take any other action resulting in a violation or breach by any Holder of the
terms of Section 1(a) above.
 
2.           Representation and Warranties.
 
(a)           Each Holder, as to itself, hereby represents and warrants to the
Lender that:
 
(i)           This Agreement has been duly executed and delivered by such Holder
and constitutes the valid and binding obligation of such Holder, enforceable
against such Holder in accordance with its terms;
 
(ii)           Neither the execution and delivery of this Agreement nor
compliance with its terms will result in any breach of the terms, conditions or
provisions of, or conflict with or constitute a default under, or result in the
creation of any lien upon any property or assets of such Holder pursuant to the
terms of any indenture, mortgage, deed of trust, note, evidence of indebtedness,
agreement or other instrument to which such Holder may be party or by which such
Holder or any of such Holder’s properties or assets may be bound, or violate any
provision of law or any applicable order, writ, injunction, judgment or decree
of any court, or any order or other public regulation of any governmental
commission, bureau or administrative agency; and
 
(iii)           Such Holder owns, of record and beneficially, the number of
Preferred Shares listed opposite such Holder’s name on Exhibit A, free and clear
of any liens, charges or encumbrances.
 
(b)           Borrower hereby represents and warrants to the Lender that:
 
(i)           This Agreement has been duly executed and delivered by Borrower
and constitutes the valid and binding obligation of Borrower, enforceable
against Borrower in accordance with its terms;
 
 
2

--------------------------------------------------------------------------------

 
 
(ii)           Neither the execution and delivery of this Agreement nor
compliance with its terms will result in any breach of the terms, conditions or
provisions of, or conflict with or constitute a default under, or result in the
creation of any lien upon any property or assets of Borrower pursuant to the
terms of any indenture, mortgage, deed of trust, note, evidence of indebtedness,
agreement or other instrument to which Borrower may be party or by which
Borrower or any of Borrower’s properties or assets may be bound, or violate any
provision of law or any applicable order, writ, injunction, judgment or decree
of any court, or any order or other public regulation of any governmental
commission, bureau or administrative agency; and
 
(iii)           As of the date hereof, the authorized capital stock of the
Company consists of (i) 25,000,000 shares of common stock and (ii) 5,000,000
shares of preferred stock of which, as of the date hereof, 2,500,000 Preferred
Shares are issued and outstanding. As of the date hereof, no shares of the
Company’s Series A Preferred Stock, par value $0.001 per share, or Series B
Preferred Stock, par value $0.001 per share, are outstanding. All shares of the
Company’s Series C Preferred Stock, par value $4.00 per share, that were ever
issued have been validly cancelled. As of the date hereof, the Holders own all
of the outstanding Preferred Shares.
 
(c)           The Borrower hereby represents and warrants to the Holders that:
 
(i)           This Agreement has been duly executed and delivered by Borrower
and constitutes the valid and binding obligation of Borrower, enforceable
against Borrower in accordance with its terms;
 
(ii)           Neither the execution and delivery of this Agreement nor
compliance with its terms will result in any breach of the terms, conditions or
provisions of, or conflict with or constitute a default under, or result in the
creation of any lien upon any property or assets of Borrower pursuant to the
terms of any indenture, mortgage, deed of trust, note, evidence of indebtedness,
agreement or other instrument to which Borrower may be party or by which
Borrower or any of Borrower’s properties or assets may be bound, or violate any
provision of law or any applicable order, writ, injunction, judgment or decree
of any court, or any order or other public regulation of any governmental
commission, bureau or administrative agency; and
 
(iii)           The Borrower is in compliance with the terms and conditions of
the Certificate of Designation, the Securities Purchase Agreement (as defined in
the Certificate of Designation), the Registration Rights Agreement (as defined
in the Certificate of Designation), and all documents and agreements executed in
connection with any of the foregoing, all of which are in full force and effect,
enforceable against Borrower in accordance with their respective terms.
 
3.           Transfers and Issuances.
 
Until the end of the Standstill Period, each Holder hereby agrees that such
Holder shall not Transfer (as defined below) any Preferred Shares and the
Company hereby agrees not to issue any Preferred Shares unless and until the
prospective transferee or preferred shareholder agrees to become a party to this
Agreement and be bound by all the terms and conditions hereof by executing and
delivering to Lender a joinder to this Agreement. For the purposes of this
Agreement, the term “Transfer” means the sale, transfer, assignment, pledge,
hypothecation, or other disposition of any Preferred Share by operation of law
or otherwise.
 
 
3

--------------------------------------------------------------------------------

 
 
4.           Legend
 
Until the end of the Standstill Period, so long as any of the Preferred Shares
are subject to the provisions of this Agreement, all share certificates
evidencing the ownership of any Preferred Shares shall bear a legend in
substantially the following form:
 
THE SALE, TRANSFER, ASSIGNMENT, PLEDGE, HYPOTHECATION, TRANSFER OR OTHER
DISPOSITION (COLLECTIVELY, “TRANSFER”) OF THE SECURITIES REPRESENTED HEREBY IS
RESTRICTED BY AND SUBJECT TO THE TERMS OF THE STANDSTILL AGREEMENT SIGNED BY THE
CORPORATION AND ITS SERIES D PREFERRED SHAREHOLDERS, A COPY OF WHICH IS ON FILE
WITH THE SECRETARY OF THIS CORPORATION. A TRANSFER IN VIOLATION OF THE TERMS OF
SUCH STANDSTILL AGREEMENT WILL BE NULL AND VOID.
 
5.           Ratification.
 
The agreement not to exercise certain rights of redemption set forth herein
constitutes an agreement between the Holders and the Lender (and not an
agreement between the Holders and the Borrower). The Certificate of Designation
shall continue in full force and effect in accordance with its original terms.
The execution, delivery and performance of this Agreement shall not operate as a
waiver of any right, power or remedy of the Holders under the Certificate of
Designation, or constitute a waiver of any provision thereof.
 
6.           Miscellaneous.
 
(a)           THIS AGREEMENT, AND ALL MATERS ARISING OUT OF OR RELATING TO THIS
AGREEMENT, SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE SUBSTANTIVE
LAWS OF THE STATE OF NEW YORK. THE PROVISIONS OF THIS AGREEMENT ARE TO BE DEEMED
SEVERABLE, AND THE INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION SHALL NOT
AFFECT OR IMPAIR THE REMAINING PROVISIONS WHICH SHALL CONTINUE IN FULL FORCE AND
EFFECT.
 
(b)           No omission or delay by Lender in exercising any right or power
under this Agreement will impair such right or power or be construed to be a
waiver of any breach of this Agreement or an acquiescence therein, and any
single or partial exercise of any such right or power will not preclude other or
further exercise thereof or the exercise of any other right.
 
(c)           The headings of any paragraph or Section of this Agreement are for
convenience only and shall not be used to interpret any provision of this
Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
(d)           This Agreement shall inure to the benefit of and be binding upon
the successors and assigns of each of the parties hereto.
 
(e)           Two or more duplicate originals of this Agreement may be signed by
the parties, each of which shall be an original but all of which together shall
constitute one and the same instrument. Any party may deliver such party’s
signature to this Agreement by facsimile or other electronic transmission to the
proper recipient. Any document signed by a party and delivered by facsimile or
other electronic transmission and reasonably believed by the recipient to have
been sent by or on behalf of that party shall (i) be binding upon and fully
enforceable against that party as though it had delivered a manually-signed
counterpart to the recipient and (ii) be accepted by any court as equivalent to
a manually-signed counterpart for purposes of any evidentiary rule.
 
(f)           No amendment, waiver or modification hereof shall be binding or
enforceable unless in writing and signed by the party to be charged.
 
(g)           The parties each hereby irrevocably consent to the non-exclusive
jurisdiction of the Courts of the City and State of New York or the United
States District Court for the District of New York County in any and all actions
and proceedings whether arising hereunder or under any other agreement or
undertaking. Each party waives any objection which such party may have based
upon lack of personal jurisdiction, improper venue or forum non conveniens. Each
party irrevocably agrees to service of process by certified mail, return receipt
requested to the address of the appropriate party as set forth in the Loan
Agreement or, in the case of the Holders, the books and records of Borrower.
 
(h)           BORROWER AND LENDER EACH HEREBY WAIVE ANY AND ALL RIGHTS IT MAY
HAVE TO A JURY TRIAL IN CONNECTION WITH ANY LITIGATION, PROCEEDING OR
COUNTERCLAIM ARISING WITH RESPECT TO RIGHTS AND OBLIGATIONS OF THE PARTIES
HERETO OR WITH RESPECT TO ANY CLAIMS ARISING OUT OF ANY DISCUSSIONS,
NEGOTIATIONS OR COMMUNICATIONS INVOLVING OR RELATED TO ANY PROPOSED RENEWAL,
EXTENSION, AMENDMENT, MODIFICATION, RESTRUCTURE, FORBEARANCE, WORKOUT, OR
ENFORCEMENT OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
 
(i)           The obligations and representations of the Holder hereunder are
several and not joint and several.
 
(j)           The Borrower agrees to pay all reasonable costs and expenses of or
incurred by UCC-mktg Investment, LLC in connection with the negotiation,
preparation, execution and delivery of this Agreement and any other instruments
and documents to be executed and delivered in connection herewith, including the
fees and expenses of counsel for UCC-mktg Investment, LLC.
 
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto execute this Agreement as of the date
first written above.
 

  BORROWER:           ‘MKTG, INC.’          
By:
/s/ Paul Trager    
Name:
Paul Trager
   
Title:
Chief Financial Officer
          LENDER:           TD BANK, N.A.          
By:
/s/ Christina Uleano    
Name:
Christina Uleano
   
Title:
Vice President
          PREFERRED HOLDERS:           UCC-MKTG INVESTMENT, LLC          
By:
UCC-MKTG PARTNERS, LLC,
its Manager          
By:
/s/ Gregory J. Garville    
Name:
Gregory J. Garville
   
Title:
Manager
          MARC C. PARTICELLI   1996 FAMILY TRUST          
By:
/s/ Kaye Particelli    
Name:
Kaye Particelli
   
Title:
Trustee

 
 
 

--------------------------------------------------------------------------------

 
 

    /s/ Marc Particelli    
Name:
Marc Particelli
            /s/ Charles Horsey    
Name:
Charles Horsey
            /s/ Patty Hubbard    
Name:
Patty Hubbard
 
          /s/ James Ferguson    
Name:
James Ferguson
            /s/ Dave Arnold    
Name:
Dave Arnold

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
PREFERRED HOLDERS
 
 
A-1

--------------------------------------------------------------------------------

 